Citation Nr: 0002964	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-29 184	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Newark, New Jersey




THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $4,157.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active service from September 1943 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993, decision of the 
Committee on Waivers and Compromises (Committee) of the 
Newark, New Jersey, Regional Office (RO) of the VA.  In 
January 1998, this case was remanded to the RO for further 
action which has since been completed.  


FINDINGS OF FACT

1.  The veteran did not engage in activities that meet the  
high standards of fraud, misrepresentation or bad faith with 
regard to the creation of the overpayment in this case.  

2.  The veteran received pension to which she was not 
entitled; recoupment of those benefits would not defeat the 
purpose of pension and would cause enrichment; and the 
veteran had some fault in creating the overpayment

3.  The veteran was at fault in the creation of the debt, but 
collection of the debt would deprive the veteran of basic 
necessities and would cause undue hardship; this element of 
equity and good conscience outweighs the element not in the 
veteran's favor in this case.  

4.  Recovery of the debt in this case would be against equity 
and good conscience.





CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $4,157 would be 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The veteran was originally granted entitlement to improved 
pension benefits in a November 1987 rating decision.  In 
December 1987, the veteran was notified of this decision.  At 
that time, she was furnished a VA Form 21-8768.  This form 
informed her that she was obligated to provide prompt notice 
of any change in income or net worth and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  It further stated that 
when reporting income, the total amount and source of all 
income received should be reported.  

In June 1988, the veteran's annual Eligibility Verification 
Report (EVR) was received in which she reported that she 
received, in pertinent part, interest payments in the amount 
of $1,055.29 for the period of June 1, 1987 to May 31, 1988, 
and expected to receive, in pertinent part, interest payments 
in the amount of approximately $1,000 for the period of June 
1, 1988 to May 31, 1989.  In September 1988, the veteran was 
provided another VA Form 21-8768.  In June 1989, the 
veteran's annual EVR was received.  She reported that she 
received, in pertinent part, interest payments in the amount 
of $1,000 for the period of June 1, 1988 to May 31, 1989.  In 
November 1990, another EVR was received.  The veteran 
reported that she received, in pertinent part, interest 
payments in the amount of $617.53 for the period of June 1, 
1989 to May 31, 1990, and expected to receive, in pertinent 
part, interest payments in the amount of approximately $650 
for the period of June 1, 1990 to May 31, 1991.  In December 
1990, the veteran further clarified that although she had 
previously indicated that she expected to receive more 
interest income for the period of June 1, 1989 to May 31, 
1990, she actually received $617.53 for that period; and that 
her prior estimate for the period of June 1, 1990 to May 31, 
1991, had included insurance dividends.  In December 1990, 
the veteran was provided another VA Form 21-8768.  In October 
1991, the veteran's next EVR was received.  The veteran 
reported that she received, in pertinent part, interest 
payments in the amount of $1,980.12 for the period of June 1, 
1990 to May 31, 1991, and expected to receive, in pertinent 
part, interest payments in the amount of approximately $700 
for the period of June 1, 1991 to May 31, 1992.  

In a December 1991 letter, the veteran was advised that her 
income was excessive for the receipt of improved pension 
benefits for the period of June 1, 1990 to July 1,  1991.  As 
such, they were retroactively discontinued for that period 
which created an overpayment of $1,266.  The veteran 
requested a waiver of the recovery of that overpayment.  She 
explained that her daughter/relatives had lent her $30,000 in 
1990 so that she could make extensive home repairs before she 
sold her home.  She stated that she put the money in her 
money market fund, but did not report this deposit because 
this was not "her" money, but was only a temporary loan.  
The veteran further indicated that the repairs had since been 
made and the money was no longer in her possession.  She did 
indicate that the interest which accrued in the money market 
fund due to the increase in the principal of the fund could 
be considered her money and she had reported that interest as 
income to the VA.  

In an August 1992 decision, the Committee denied her request 
for a waiver of the recovery of the debt at issue due to her 
failure to report the proper amount of interest income.  She 
repaid the overpayment. 

In June 1992, the veteran's annual EVR was received.  The 
veteran reported that she received, in pertinent part, 
interest payments in the amount of $2,282.02 for the period 
of June 1, 1991 to May 31, 1992, and expected to receive, in 
pertinent part, interest payments in the amount of 
approximately $408 for the period of June 1, 1991 to May 31, 
1992.  In an October 1992 letter, the RO informed the veteran 
that the RO proposed to terminate her improved pension 
benefits effective from February 1, 1989.  The basis for this 
termination was evidence received by the RO which showed that 
the veteran received $3,570 in unearned income in 1989.  
Thereafter, the veteran corrected that she borrowed the 
$30,000 in 1988 and it earned interest in her money market 
account for 1989-1991 which she had reported as interest 
income.  The veteran's improved pension benefits were 
retroactively terminated and an overpayment was created.  It 
appears that the amount of the overpayment was $3,197.80 in 
full, but only $765 was left to be repaid.  

In a December 1992 Administrative Decision, it was determined 
that the veteran had committed fraud.  The veteran requested 
a waiver of the overpayment at issue; however, the Committee 
denied her request for waiver March 1993 based on a finding 
that she had committed fraud.  The veteran appealed.  

In a financial status report as well as in correspondence of 
record, the veteran indicated that her only income is Social 
Security benefits.  She indicated that she no longer has any 
assets and that her monthly debts exceed her income.  

In an April 1999 audit, the amount of the original 
overpayment was indicated to be $4,157.  

The veteran currently maintains that in December 1988, she 
was hospitalized and diagnosed as having non-Hodgkin's 
lymphoma.  She indicates that since she lived alone and would 
have difficulty attending outpatient treatment, she was 
transferred to the Bay Pines VA hospital in Florida to be 
near her daughter's home.  She indicates that she remained 
there until June 1989.  The veteran maintains that she lost 
control over her financial affairs during this period of time 
and relied upon her family's assistance to supply whatever 
information was requested from various VA offices.  During 
1991, the veteran indicates that the restoration of her home 
was completed and she returned the unused portion of her 
family loan and closed out her money market account.  
However, in November 1991, she had to return to Florida to 
undergo further chemotherapy.  The veteran maintains that 
upon her return to New York in April 1992, she was accused of 
fraud and started receiving notices of overpayment.  She 
indicated that she had repaid $960.  The veteran maintains 
that she attempted to correctly report her interest income in 
her EVRs, but she had to estimate the actual amounts as the 
EVRs were not done on a calendar year basis and her interest 
statements were done on a calendar year basis.  She asserts 
that she tried with the assistance of others to be accurate.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  

For fraud, consideration must be given to the definition of 
fraud delineated in the VA Office of General Counsel Opinion 
VAOPGC 4-85 (September 16, 1985).  In that opinion, the 
General Counsel (GC) held that the term "fraud," as used in 
38 U.S.C. § 5302(c) and 38 C.F.R. §§ 1.963(a) and 1.965(b), 
may be interpreted to mean an intentional misrepresentation 
of fact, or the intentional failure to disclose pertinent 
facts, for the purpose of obtaining or retaining VA benefits, 
with knowledge that the misrepresentation of facts or the 
failure to disclose facts may result in an erroneous award of 
benefits or the retention of such benefits. 

The Board notes that the GC's opinion includes the following 
elements in determining if fraud was established: (1) 
knowledge of facts upon which payments are based; (2) 
knowledge of change in circumstances; (3) knowledge that 
change in circumstances removes eligibility for some or all 
of the benefits being paid; (4) failure to advise the agency 
of change in circumstances with the actual intention of 
receiving or obtaining the payments ; and (5) actual receipt 
or retention of payments or increased payments as a 
consequence of the intentional failure to disclose.

In this case, the Board finds that the third and fourth 
elements are not met.  It is clear that the veteran reported 
interest income, but underreported the amount that she 
received.  However, the Board finds credible her contentions 
that she inadvertently misreported the amounts due to ill 
health and miscalculations.  The veteran should have informed 
the VA of the correct amount when she received her yearly 
statements, but the Board does not believe that she 
intentionally withheld this information because she knew that 
this additional income would render her ineligible for 
benefits.  Rather, her misreporting appears to have been 
inadvertent.  Thus, the Board does not find that the 
veteran's actions amounted to "fraud."

With regard to misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  In this case, as noted, the Board 
finds the misreporting of income to have been mere 
inadvertence.  Thus, the Board does not find that the 
veteran's actions amounted to "misrepresentation."

"Bad faith" refers to "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense."  38 C.F.R. 
§ 1.965(b)(2) (1999).  Conduct by a claimant undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government is required for a showing of bad faith.  Id.  The 
phrase "bad faith" is also defined in the Veterans Benefits 
Administration (VBA) CIRCULAR 20-90-5, dated February 12, 
1990, as a willful intention on the part of the claimant to 
seek an unfair advantage or to neglect or refuse to fulfill 
some duty or contractual obligation."  However, a recent 
decision of the Court has invalidated the use of the above-
cited quoted phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

In this case, the Board does not find that the veteran was 
trying to be intentionally deceptive or that she clearly knew 
of the likely consequences.  Thus, the Board does not find 
that the veteran's actions amounted to "bad faith."

In sum, the Board notes that while the veteran underreported 
her interest income, the Board is unable to conclude that the 
high standards of fraud, misrepresentation or bad faith are 
met in this case.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
the creation of the debt in that she underreported her 
interest income.  In regard to whether collection would 
defeat the purpose of the benefit and whether failure to 
collect would cause unjust enrichment to the debtor, the 
Board notes that the veteran received benefits to which she 
was not entitled, and, as such, recoupment of those benefits 
would not defeat the purpose of the benefit and would cause 
unjust enrichment to the debtor.  Likewise, there is no 
indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  As noted, the veteran's monthly expenses exceed 
her monthly income.  Her sole income is Social Security 
benefits of less than $500 per month and she has no assets.  
She basically makes ends meet through family donations.  In 
addition, she clearly has medical problems.  The element of 
hardship is met in this case.  The Board finds that in 
weighing all of the elements of equity and good conscience, 
the element of financial hardship that would be caused by 
recoupment of the debt outweighs the elements which are not 
in the veteran's favor in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.







ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4,157 is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

